Citation Nr: 1021470	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-16 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
ligamentous instability of the left knee, status post total 
knee arthroplasty, currently evaluated as 30 percent 
disabling, to include the issue of whether a rating in excess 
of 10 percent was warranted prior to July 24, 2003.

2.  Entitlement to an increased rating for service-connected 
left knee arthritis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi, which granted an increased rating of 10 
percent for service-connected ligamentous instability of the 
left knee, and assigned a separate 10 percent disability 
rating for left knee arthritis.

The Board notes that during the course of this appeal, and 
specifically by an October 2003 rating action, the RO 
redefined the service-connected ligamentous instability of 
the left knee as ligamentous instability of the left knee, 
status post total knee arthroplasty, awarded a temporary 
total rating for this disability, from July 24, 2003, and 
assigned a 30 percent evaluation from September 1, 2004.  


FINDINGS OF FACT

1.  Prior to July 24, 2003, the Veteran's service-connected 
ligamentous instability of the left knee was productive of 
moderate instability; there was no ankylosis or impairment of 
the tibia or fibula, and he had not yet undergone knee 
replacement surgery.

2.  The Veteran underwent left total knee arthroplasty on 
July 24, 2003.

3.  During the period from September 1, 2004 to October 31, 
2004, the Veteran's service-connected ligamentous instability 
of the left knee, status post total knee arthroplasty, was 
not productive of chronic residuals of his left total knee 
replacement; he was 2 to 3 degrees shy of full extension, and 
there was no ankylosis or impairment of the tibia or fibula.

4.  Since November 1, 2004, the Veteran's service-connected 
ligamentous instability of the left knee, status post total 
knee arthroplasty, has been manifested by chronic residuals 
of his left total knee replacement consisting of severe 
painful motion and weakness in the left knee.

5.  Prior to July 24, 2003, the Veteran's left knee arthritis 
was productive of limitation of extension to 20 degrees.

6.  From July 24, 2003, a rating in excess of 10 percent for 
service-connected left knee arthritis is not warranted.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent prior to July 24, 
2003, for service-connected ligamentous instability of the 
left knee are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.71, 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5262 (2009).

2.  From September 1, 2004 to October 31, 2004, the criteria 
for a rating in excess of 30 percent for service-connected 
ligamentous instability of the left knee, status post total 
knee arthroplasty, are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71, 4.71a, 
Diagnostic Codes 5055, 5256, 5261, 5262 (2009).

3.  The criteria for a 60 percent rating since November 1, 
2004, for service-connected ligamentous instability of the 
left knee, status post total knee arthroplasty, are met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71, 4.71a, Diagnostic Code 5055 (2009).

4.  The criteria for a 30 percent rating prior to July 24, 
2003, for service-connected left knee arthritis are met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71, 4.71a, Diagnostic Codes 5260, 5261 (2009).


5.  From July 24, 2003, the criteria for a rating in excess 
of 10 percent for service-connected left knee arthritis are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71, 4.71a, Diagnostic Codes 5055, 5260, 
5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  
This notice should be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a statement 
of the case or supplemental statement of the case.

The foregoing notice requirements were satisfied by a 
February 2003 letter.  In addition, following the letter, the 
March 2006 statement of the case and May 2006 supplemental 
statement of the case were issued, each of which provided the 
Veteran more time to submit evidence.  In addition, the 
Veteran was informed of the law and regulations governing the 
assignment of disability ratings and effective dates in a 
July 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board finds that the duty to assist provisions of the 
VCAA also have been met in this case.  The Veteran has been 
accorded multiple pertinent VA examinations.  Further, all 
pertinent evidence adequately identified by the Veteran has 
been obtained and associated with the claims file.  Neither 
he nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Laws And Regulations

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  As in all 
increased rating claims, consideration is given to staged 
ratings to reflect various levels of impairment as may be 
revealed by the record throughout the appeal period.  See 
Hart v. Mansfield, 21 Vet App. 505 (2009).  

In evaluating claims for increased ratings, we must evaluate 
the Veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
due to healed injury is recognized as productive of 
disability entitled to at least a minimal compensable rating 
for the joint.  38 C.F.R. § 4.59.  Under section 4.59, 
painful motion is considered limited motion even though a 
range of motion is possible beyond the point when pain sets 
in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

IV.  Analysis

A.  Ligamentous Instability Of The Left Knee, Status Post 
Total Knee Arthroplasty

Historically, the RO granted service connection for 
ligamentous instability of the left knee in a March 1972 
rating decision and assigned a noncompensable rating, 
effective from July 1971.  In April 2003, the RO granted an 
increased evaluation of 10 percent for the service-connected 
left knee ligamentous instability, effective from December 
2002.  During the course of this appeal, and specifically by 
an October 2003 rating action which followed the Veteran's 
July 2003 total knee replacement, the RO redefined this 
service-connected disability as ligamentous instability of 
the left knee, status post total knee arthroplasty, awarded a 
temporary total rating from July 24, 2003, and assigned a 30 
percent evaluation from September 1, 2004.  The Veteran's 
service-connected ligamentous instability of the left knee, 
status post total knee arthroplasty remains evaluated as 30 
percent disabling.

Prior to July 24, 2003, the Veteran's service-connected left 
knee disability was evaluated under Diagnostic Code 5257 
(pertaining to other knee impairment manifested by recurrent 
subluxation or lateral instability).  Diagnostic Codes 5256 
(pertaining to knee ankylosis), 5258 (pertaining to 
dislocated semilunar cartilage), and 5262 (pertaining to 
impairment of the tibia and fibula) are also potentially 
applicable during this time period.

Additionally, the Board notes that VA General Counsel 
Opinions VAOPGCPREC 23-97 (July 1, 24, 1997) and VAOPGCPREC 
9-98 (Aug. 14, 1998) allow a knee disability to be rated 
separately under the limitation of motion codes 5260 
(pertaining to limitation of flexion) and 5261 (pertaining to 
limitation of extension) in addition to Diagnostic Code 5257 
for subluxation/instability.  Essentially, these opinions 
indicate separate compensable ratings may be assigned when 
reported limitation of knee motion shown is compensable or, 
under Diagnostic Code 5003, when there is X-ray evidence of 
arthritis together with a finding of painful motion.  Here, 
the Veteran is in receipt of a separate evaluation for 
service-connected left knee arthritis.  Accordingly, the 
arthritic manifestations of his left knee disability (e.g., 
limitation of motion) will be addressed separately below.

Since July 24, 2003, the Veteran's service-connected left 
knee disability has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  Diagnostic Code 5055 provides criteria 
for evaluating impairment arising from the prosthetic 
replacement of a knee joint.  For one year following the 
implantation of a knee prosthesis, a 100 percent disability 
rating is assigned.  Thereafter, the minimum disability 
rating which may be assigned, post-knee replacement, is 30 
percent.  (This is the basis for the ratings the RO 
assigned.)  A 60 percent disability rating may be assigned, 
however, for chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, adjudicators are instructed to rate by analogy to 
Diagnostic Codes 5256, 5261, or 5262.  The Board notes that 
the provisions of Diagnostic Code 5055 do not provide for 
consideration of Diagnostic Code 5257, 5260, or any 
diagnostic code other than 5256, 5261, and 5262.

Evidence prior to July 24, 2003 reflects that at a March 2003 
VA examination, the Veteran reported a great increase in left 
knee pain since December 2001, which had been treated with 
anti-inflammatory medication, steroid injections, and the 
occasional use of a cane.  He also reported that he was 
currently discussing total knee arthroplasty with his VA 
physicians.  He stated that he continued to work as a 
postmaster, despite swelling after being on his feet all day.  

On physical examination, the Veteran walked with an antalgic 
gait on the left.  A 12-degree valgus deformity was noted 
about the left knee on standing.  Two well-healed incisions 
were noted on the anteromedial and anterolateral aspects of 
his left knee.  A slight increase in valgus laxity of 1 plus 
was noted.  The knee was stable to varus stress.  Lachman and 
posterior drawer tests were negative.  There was no 
significant effusion noted.  The knee was neurovascularly 
intact.  

X-rays of the knee revealed severe tricompartmental arthritis 
with valgus deformity, and an essentially bone on bone 
lateral compartment.

Based on the foregoing evidence, the Board finds that, prior 
to July 24, 2003, an increased evaluation to 20 percent for 
left knee instability under Diagnostic Code 5257 is 
warranted.  Significantly, the March 2003 VA examination 
reflects valgus deformity, slight increase in valgus laxity, 
and bone on bone degenerative changes in the lateral 
compartment of the left knee.  The evidence does not, 
however, indicate "severe" instability so as to warrant a 
30 percent rating under Diagnostic Code 5257.  In this regard 
the Board notes that the terms "slight" "moderate" and 
"severe" under Diagnostic Code 5257 are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  
Here, although the Board does not dispute that the overall 
severity of the left knee was such that the Veteran was 
discussing total knee arthroplasty with his physicians, the 
record does not contain any objective evidence, such as 
evidence of frequent falls or emergency treatment, by which 
it can be factually ascertained that the left knee had severe 
recurrent subluxation and/or instability during this period 
so as to warrant a rating in excess of 20 percent under 
Diagnostic Code 5257.  Importantly, the evidence during this 
period shows that the Veteran continued to work despite his 
knee complaints.

While the Board has considered the possibility of a higher 
rating under Diagnostic Code 5256 or 5262, the objective 
medical evidence fails to reflect ankylosis of the knee or 
impairment of the tibia or fibula.  As such, a higher rating 
under these diagnostic codes is not warranted.  Nor is 
evaluation under Diagnostic Code 5055 warranted since the 
record does not reflect knee replacement prior to July 24, 
2003 .

Turning to the period since July 24, 2003, the record 
reflects that the Veteran underwent a left total knee 
replacement on July 24, 2003.  A temporary schedular total 
evaluation was assigned beginning July 24, 2003, under 
Diagnostic Code 5055, for disability due to total knee 
replacement.  That schedular evaluation terminated August 31, 
2004.  

During a September 2004 VA examination, the Veteran reported 
that his left knee pain had greatly improved since his 
surgery, although it still bothered him with significant 
walking or climbing.  He denied any subluxating episodes.  He 
reported using a cane most of the time when going out, but 
denied any use of a brace.  He also reported that he was not 
taking any medication for knee pain.  

Physical examination of the left knee revealed multiple well-
healed surgical scars, one on the medial parapatellar aspect 
about 22 centimeters (cm) long, and one on the lateral aspect 
about 9 cm long.  The knee was stable to varus and valgus 
stress, with appropriate laxity.  The knee was also stable on 
anterior and posterior drawer testing.  A 2 plus effusion was 
noted.  There was mild to moderate pain noted on range of 
motion testing.

Subsequent VA treatment records show that the Veteran began 
experiencing increased knee pain and swelling in November 
2004.  A January 2005 report shows that the Veteran was 
walking with crutches and was unable to bear any weight on 
his left lower extremities.  A February 2005 report reflects 
a 3 plus effusion in the left knee, with tenderness to 
palpation over the medial joint line.  An April 2005 report 
shows the Veteran complained of continued swelling, warmth, 
and pain in his left knee, and that he also described some 
episodes of instability.  Physical examination at that time 
revealed some instability to varus and valgus stress with 
pain on stress testing.  The Veteran was provided with 
crutches, and a gallium scan was ordered to rule out an 
infection.  A June 2005 treatment report shows that the 
Veteran demonstrated some laxity to valgus stress of the left 
knee, which produced pain along the medial aspect of the 
knee.  The left knee was aspirated for infection workup.

The report of a July 2005 VA examination shows that the 
Veteran reported pain and instability about the knee since 
November 2004, and that he now had pain on a daily basis, 
which required the use of crutches outside of the house and a 
cane inside the house.  The Veteran also reported that he had 
been on sick leave from work since February 2005.  It was 
noted that multiple tests, including gallium scan and 
aspirations, had all been negative for infection.  Physical 
examination of the left knee revealed pain on range of motion 
testing, 1 plus valgus instability and a 1 plus effusion.  

Subsequent VA treatment reports show continued complaints of 
left knee pain, and that a knee brace was ordered in November 
2005.

Most recently, the Veteran underwent VA examination of his 
left knee in April 2006.  At that time, he reported 
persistent constant pain mainly along the medial side of his 
knee associated with intermittent swelling.  Regarding his 
daily activities, he reported that he could not perform any 
type of exercising, but that he could perform simple 
household chores, including mowing the lawn with a riding 
mower, and could perform most of his personal hygiene care.  
Regarding the occupational impact of his left knee 
disability, the Veteran reported that he was on sick leave 
from February 2005 to November 2005, at which point he 
retired because he had experienced no improvement in his left 
knee.  The Veteran reported occasional use of a brace, and it 
was noted that he ambulated with a cane.  He also reported 
acute painful flare-ups once or twice a week, which lasted 
from several hours to a day, essentially confining him to his 
recliner until the pain returned to its baseline level.

Physical examination of the left knee revealed a well-healed 
32 cm anteromedial scar.  There was no appreciable medial or 
lateral instability with varus and valgus stress.  There was 
no appreciable erythema or warmth about the knee.  Diffuse 
swelling was noted.  There was pain on range of motion 
testing.

Based on the foregoing evidence, the Board finds that a 
rating in excess of 30 percent is not warranted from 
September 1, 2004 to October 31, 2004, but that a 60 percent 
rating is warranted from November 1, 2004.  Specifically, 
evidence from September 2004 to October 2004 does not reflect 
chronic residuals of the Veteran's knee replacement so as to 
warrant a higher rating under 5055; rather, it shows that the 
Veteran's knee pain had greatly improved since the procedure 
with a September 2004 VA examination reflecting normal 
findings on varus and valgus stress testing and only mild to 
moderate pain on range of motion testing.  There is also no 
evidence of ankylosis or impairment of the tibia or fibula to 
warrant a higher rating under Diagnostic Code 5256 or 5262. 

Evidence from November 2004, however, reflects chronic 
residuals of the Veteran's left total knee replacement 
consisting of severe painful motion and weakness of the left 
knee supportive of a 60 percent evaluation under Diagnostic 
Code 5055.  The Board notes that, other than the 100 percent 
temporary total rating provided for one year following knee 
replacement, 60 percent is the highest available rating under 
Diagnostic Code 5055 or any other applicable diagnostic code.  

Additionally, the Board notes that the evidence reflects 
multiple scars on the Veteran's left knee associated with 
left knee surgeries during and since service.  In general, 
evaluation of the same disability or the same manifestations 
of disability under multiple diagnoses (i.e., pyramiding) is 
to be avoided.  38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the disabling 
symptomatology is duplicative or overlapping.  The claimant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  In this case, the medical evidence shows the 
Veteran's scars to be well-healed and purely superficial, 
with one measuring approximately 22 cm in length and the 
other approximately 9 cm in length.  Thus, they are 
essentially asymptomatic and do not warrant additional 
compensation.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

In conclusion, applying the rating criteria to the facts of 
the Veteran's left knee disability, the Board finds that a 20 
percent rating is warranted prior to July 24, 2003, a rating 
in excess of 30 percent is not warranted from September 1, 
2004 to October 31, 2004, and a 60 percent rating is 
warranted from November 1, 2004.  The preponderance of the 
evidence is against the award of higher ratings.

B.  Left Knee Arthritis

The RO granted service connection for left knee arthritis in 
an April 2003 rating decision and assigned a 10 percent 
rating, effective from December 30, 2002.  The Veteran 
continues to receive a 10 percent rating for left knee 
arthritis.

The Veteran's service-connected left knee arthritis is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under this Code, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  When the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion. 

According to the guidelines set forth in 38 C.F.R. § 4.71, 
Plate II, normal "anatomical" extension and flexion is 0 to 
140 degrees.

Limitation of flexion of the leg is rated as 0 percent 
disabling when flexion is limited to 60 degrees; when flexion 
is limited to 45 degrees, a 10 percent rating is assigned; 
when flexion is limited to 30 degrees, a 20 percent rating is 
assigned; and when flexion is limited to 15 degrees, a 30 
percent rating is assigned.  Additionally, limitation of 
extension of the leg is rated as 0 percent disabling when 
extension is limited to 5 degrees; when extension is limited 
to 10 degrees, a 10 percent rating is assigned; when 
extension is limited to 15 degrees, a 20 percent rating is 
assigned, when extension is limited to 20 degrees, a 30 
percent rating is assigned; when extension is limited to 30 
degrees, a 40 percent rating is assigned; and when extension 
is limited to 45 degrees, a 50 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.

In the instant case, the Board finds that prior to July 24, 
2003, a 30 percent rating for the Veteran's left knee 
arthritis is warranted, but that a rating in excess of 10 
percent from that date is not warranted.

Prior to July 24, 2003, the report of a March 2003 VA 
examination reflects range of motion of 20 degrees extension 
to 98 degrees flexion with pain.  The report does not 
indicate range of motion findings on repetition, or whether 
there was additional limitation of motion on repetition due 
to pain.  Based on this evidence, the RO assigned the minimum 
10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5003 for noncompensable limitation of motion.  The Board 
notes, however, that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  Here, in view of the March 2003 VA examination 
finding of limitation of extension of 20 degrees, the Board 
finds that, prior to July 24, 2003, the Veteran's left knee 
arthritis is more appropriately rated under Diagnostic Code 
5261, which provides a 30 percent rating for limitation of 
extension of 20 degrees.  The evidence does not, however, 
support a rating higher than 30 percent for the Veteran's 
left knee arthritis prior to July 24, 2003.  Specifically, 
while pain was noted with range of motion at the March 2003 
VA examination, there is no indication that it resulted in 
limitation of extension greater than 20 degrees.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Additionally, the Board notes that while the March 2003 VA 
examination also reflects flexion limited to 98 degrees, such 
limitation of flexion is noncompensable under Diagnostic Code 
5260, even with consideration of pain.  While this 
noncompensable limitation of flexion appears to have been the 
basis for the minimum 10 percent rating assigned by the RO, 
because the evidence, prior to July 24, 2003, demonstrates 
compensable limitation of extension, the Board finds that the 
Veteran's left knee arthritis is more appropriately evaluated 
under Diagnostic Code 5261 as it allows for a higher 30 
percent rating during this period.

As mentioned previously, since July 24, 2003, the Veteran's 
left knee disability has been evaluated under Diagnostic Code 
5055, pertaining to knee replacement.  Although the RO has 
continued its assignment of a separate rating for the 
Veteran's left knee arthritis (i.e., limitation of motion) 
during this period, the Board notes that there is no 
indication that VAOPGCPREC 23-97 and VAOPGCPREC 9-98 (which 
allow for separate ratings for limitation of motion of the 
knee and instability of the knee) may be applied to provide 
separate ratings for limitation of motion outside of the 
context of a knee disorder rated under Diagnostic Code 5257.  
Simply put, from July 24, 2003, there appears to be no basis 
for a separate rating for the Veteran's left knee arthritis 
in addition to his ratings under Diagnostic Code 5055.  

As discussed previously, the Veteran was in receipt of a 
temporary total evaluation under Diagnostic Code 5055 from 
July 24, 2003 to September 1, 2004, and (by way of this 
decision) has been assigned a 60 percent evaluation from 
November 1, 2004, under this Code.  These are the highest 
available ratings under 5055 or any other applicable 
diagnostic code, including those pertaining to limitation of 
motion.  With respect to the period from September 1, 2004 to 
October 31, 2004, the Veteran has been assigned the minimum 
30 percent rating for knee replacement, since the evidence 
during this period does not reflect chronic residuals of knee 
replacement, ankylosis, or impairment of the tibia or fibula.  
Here, the Board notes that the evidence during this period 
also does not reflect extension limited to 20 degrees so as 
to warrant a higher rating under Diagnostic Code 5261.  
Specifically, the report of a September 2004 VA examination 
reflects that the Veteran was 2 to 3 degrees shy of full 
extension.  Thus, the Veteran's ratings under Diagnostic Code 
5055 since July 24, 2003 adequately compensate him for his 
left knee symptomatology, including limitation of motion.

Accordingly, the Board finds that, from July 23, 24, 3004, a 
rating in excess of 10 percent for left knee arthritis is not 
warranted.

C.  Extraschedular Rating

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted at any time for the 
service-connected left knee disabilities on appeal.  That 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the 
Veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as shown by evidence that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  

The Board acknowledges the Veteran's reports that his left 
knee problems interfered with his work as a postmaster, 
requiring a significant period of sick leave and ultimately 
prompting him to retire.  However, the Board notes that loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  With this in mind, the evidence 
simply does not reflect that the Veteran's disability picture 
is so exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  His ratings 
for his service-connected left knee disabilities contemplate 
his complaints.  Thus the Board finds that the preponderance 
of the evidence is against referral of the Veteran's claim 
for extraschedular consideration.



D.  Total Disability Rating Due To Individual Unemployability 
(TDIU)

Additionally, the Court of Appeals for Veterans Claims has 
recently held that a request for a TDIU, whether expressly 
raised by a claimant or reasonably raised by the record, is 
an attempt to obtain an appropriate rating for disability or 
disabilities, and is part of a claim for increased 
compensation.  There must be cogent evidence of 
unemployability in the record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. 
Cir. 2009).  In the instant case, the holding of Rice is 
inapplicable since there is no cogent evidence of 
unemployability.  Specifically, while the Veteran has 
reported that he quit his work as a postmaster as a result of 
his left knee problems, he has not indicated that his 
employer forced or asked him to retire because of his 
disability, that he was otherwise disciplined for the sick 
leave he took as a result of his left knee disability, or 
that he can do no work because of his service connected 
disability.  Thus, increased compensation based on TDIU is 
not warranted.


ORDER

Entitlement to a 20 percent rating for service-connected 
ligamentous instability of the left knee, status post total 
knee arthroplasty, prior to July 24, 2003, is granted.

Entitlement to a rating in excess of 30 percent for service-
connected ligamentous instability of the left knee, status 
post total knee arthroplasty, from September 1, 2004 to 
October 31, 2004, is denied.

Entitlement to a 60 percent rating for service-connected 
ligamentous instability of the left knee, status post total 
knee arthroplasty, from November 1, 2004 is granted.

Entitlement to a 30 percent rating for service-connected left 
knee arthritis prior to July 24, 2003 is granted.

Entitlement to a rating in excess of 10 percent for service-
connected left knee arthritis from July 24, 2003 is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


